      CASE 0:18-cv-03051-NEB-LIB Document 29 Filed 11/14/18 Page 1 of 1




                          UNITED STATES DISTRICT COURT 
                             DISTRICT OF MINNESOTA  
 

JOHN DOE,                                                Case No. 18‐CV‐3051 (NEB/LIB) 
                                                                        
                    Plaintiff,                                          
                                                                        
v.                                                          ORDER OF DISMISSAL 
 
COOK COUNTY SCHOOL DISTRICT,  
IDS #166, WILLIAM CRANDALL, 
MEGAN MYERS, and MITCH DORR, 
employees of Cook County School 
District IDS #166, 
 
                    Defendants. 
 
 
       Pursuant  to  the  parties’  Stipulation  of  Dismissal  with  Prejudice  filed  on  November  9, 

2018 [ECF No. 26], IT IS HEREBY ORDERED that this action is DISMISSED WITH PREJUDICE 

and on the merits, and without costs or attorneys’ fees to any party. 



Dated: November 14, 2018                            BY THE COURT: 
                                                     
                                                    s/Nancy E. Brasel 
                                                    Nancy E. Brasel 
                                                    United States District Judge 
